CURIA assented to both points.
There is no necessity here for an averment, that the apparel was convenient and suitable to the rank of the infant, for the plaintiff did not provide the materials for the suit, but only the lining, etc., and made it up. M. 3, Jac., C. B. If there be a guardian in soccage, and a copyhold escheat to the infant, the guardian may grant it over. F. N. B., 143. Guardian in soccage may grant the ward over. Novel Entry, 125, 126; Jones, 146; Roll., 729; Noy, 85; Bendl., 186.